J-S37030-20


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

 COMMONWEALTH OF PENNSYLVANIA            :   IN THE SUPERIOR COURT OF
                                         :        PENNSYLVANIA
                                         :
              v.                         :
                                         :
                                         :
 QUAMEER T. SMITH                        :
                                         :
                    Appellant            :   No. 3584 EDA 2019

          Appeal from the PCRA Order Entered November 12, 2019
  In the Court of Common Pleas of Philadelphia County Criminal Division at
                     No(s): CP-51-CR-0003222-2017


BEFORE: SHOGAN, J., NICHOLS, J., and FORD ELLIOTT, P.J.E.

MEMORANDUM BY NICHOLS, J.:                     FILED DECEMBER 16, 2020

      Appellant Quameer T. Smith appeals pro se from the order dismissing

his timely first Post Conviction Relief Act (PCRA), 42 Pa.C.S. §§ 9541-9546,

petition.   Appellant claims that PCRA counsel’s legal representation was

deficient and ineffective. Additionally, Appellant asserts that the PCRA court

erred in dismissing his claims that plea counsel’s ineffectiveness resulted in

the abandonment of his direct appeal and the entry of an involuntary and

unknowing guilty plea. The PCRA court concedes that it erred by not holding

a hearing to determine Appellant’s assertion of abandonment in his direct

appeal, and the Commonwealth does not oppose a remand on that issue. For

the reasons that follow, we vacate the order in its entirety and remand this

matter for further proceedings consistent with this memorandum.

      The PCRA court summarized the procedural history of Appellant’s

conviction as follows:
J-S37030-20


       On December 6, 2016, [Appellant] was arrested and charged with
       murder, recklessly endangering another person, possessing the
       instruments of a crime and violation of the Uniform Firearms Act.
       [Appellant] was bound over on all charges following a preliminary
       hearing on April 13, 2017. Jury selection was set to commence
       when [Appellant] had a change of heart, pleading guilty to murder
       of the third degree, person prohibited from possessing a firearm,
       carrying a firearm without a license, carrying a firearm on public
       street and possessing the instrument of a crime on February 26,
       2018.[1] [There was no agreement as to the sentence.] Following
       a presentence investigation, mental health examination, the
       submission of pre-sentencing memoranda and argument of
       counsel, [Appellant] was sentenced on May 29, 2018 to twenty to
       forty years’ incarceration for murder of the third degree, a
       consecutive five to ten years for the possession of a firearm
       prohibited and probation for the remaining charges.

PCRA Ct. Op., 1/13/20, at 1-2.

       On June 4, 2018, while plea counsel remained Appellant’s attorney of

record, the trial court received Appellant’s pro se motion to reconsider his

sentence.2 The following day, June 5, 2018, plea counsel filed a timely post-

sentence     motion     asserting     that     Appellant’s   aggregate   sentence   of

imprisonment was excessive and requested a reduction of his sentence to

fifteen to thirty years’ incarceration.

       The trial court denied Appellant’s counseled post-sentence motion on

June 11, 2018. That same day, plea counsel filed a second post-sentence
____________________________________________


1Bobby Hoof, Esq. (plea counsel) represented Appellant at the time of his
guilty plea.

2 Because plea counsel remained Appellant’s counsel of record after his plea
hearing, Appellant’s pro se post-sentence filings violated the principle against
hybrid representation. See Commonwealth v. Nischan, 928 A.2d 349, 355
(Pa. Super. 2007).



                                             -2-
J-S37030-20



motion requesting that the trial court withdraw Appellant’s guilty plea. The

trial court entered an order on June 27, 2018, denying Appellant’s second

counseled post-sentence motion.

       Appellant did not take a direct appeal, but filed the instant timely PCRA

petition pro se, which the clerk of the court docketed on April 8, 2019.3

Appellant’s claims focused on his pro se post-sentence motions, and he

asserted that he was entitled to file post-sentence motions and a direct appeal

nunc pro tunc.

       The PCRA court appointed PCRA counsel to represent Appellant.4 On

July 12, 2019, PCRA counsel filed a “no-merit” letter.      In his letter, PCRA

counsel identified Appellant’s claims: (1) plea counsel’s ineffectiveness for

failing to file a motion to withdraw Appellant’s guilty plea and (2) the failure

of the trial court to docket Appellant’s pro se attempt to file post-sentence

motions or notify plea counsel of the pro se correspondence. PCRA Counsel’s

Letter, 7/12/19, at 2. PCRA counsel stated that Appellant’s pro se PCRA claims

did not warrant relief and that counsel was “unable” to amend Appellant’s pro

se PCRA petition because no other meritorious claims existed. Id. at 1, 5.

PCRA counsel cited Commonwealth v. Finley, 550 A.2d 213 (Pa. Super.
____________________________________________


3 Appellant attached to his pro se PCRA petition a handwritten letter from
Appellant to the trial judge as an exhibit. The exhibit appears to be dated
June 3, 2018, and requesting the withdrawal of his guilty plea. The letter
bears a fax stamp indicating that it was received by the trial court on June 11,
2018.

4 Specifically, the PCRA court appointed Douglas L. Dolfman, Esq., as PCRA
counsel.

                                           -3-
J-S37030-20



1988) (en banc), but he did not expressly state that he intended to withdraw

from representing Appellant. Moreover, the record contains no indication that

PCRA counsel filed a separate motion to withdraw.

       On July 29, 2019, the PCRA court issued a Pa.R.Crim.P. 907 notice of

its intent to dismiss Appellant’s pro se PCRA petition. On August 12, 2019,

Appellant filed a pro se response to the Rule 907 notice objecting to PCRA

counsel’s no-merit letter and noting that PCRA counsel failed to develop his

claim that plea counsel abandoned him for the purpose of a direct appeal.

       On November 12, 2019, the PCRA court entered the order dismissing

Appellant’s petition. The PCRA court did not formally grant PCRA counsel’s

request for leave to withdraw. Nevertheless, the November 12, 2019 order

stated that Appellant had thirty days to appeal the order, indicated that “no

new counsel would be appointed,” and advised Appellant that he could

“proceed pro se or with retained counsel.” Order, 11/12/19, at 1.

       Appellant, acting pro se, timely filed a notice of appeal and complied

with the PCRA court’s order to file and serve a Pa.R.A.P. 1925(b) statement. 5

In his pro se Rule 1925(b) statement, Appellant asserted (1) procedural and

substantive defects in the PCRA court’s acceptance of PCRA counsel’s no-merit

letter, (2) procedural defects in the dismissal of his pro se and counselled




____________________________________________


5 The PCRA court dated its order for a Rule 1925(b) statement on December
10, 2019, and gave Appellant thirty days to file his statement. The court had
the order served personally to Appellant and PCRA counsel.

                                           -4-
J-S37030-20



post-sentence motions, and (3) plea counsel’s ineffectiveness with respect to

the entry of his plea.

      The PCRA court filed a Rule 1925(a) opinion concluding that Appellant

was not entitled to relief based on his claims of defects related to PCRA

counsel’s filing of a no-merit letter and plea counsel’s ineffectiveness as to the

entry of Appellant’s plea. See PCRA Ct. Op. at 9-12.

      Nevertheless, the PCRA court stated that it “neglected to hold a hearing

to determine if plea counsel abandoned [Appellant] by failing to file a

requested appeal.” Id. at 12. The PCRA court suggested that

      this matter be remanded for an evidentiary hearing limited to the
      issue of an alleged abandonment by counsel by failing to perfect
      a requested appeal, or in the alternative the appointment of
      appellate counsel and granting of an appeal nunc pro tunc from
      the denial of the motion to withdraw [Appellant’s] guilty plea.

Id. at 14-15.

      Appellant, in his pro se brief, presents the following questions on appeal,

which we have reordered for discussion:

      1. Did the PCRA court err and abuse it[s] discretion when it
         dismissed Appellant’s first timely PCRA petition and allowed
         counsel to withdraw without making a proper showing that no
         genuine issues existed[ t]hus violating Pa.R.Crim.P. 904(f)(2)?

      2. Did the PCRA court err/abuse it[s] discretion when it dismissed
         Appellant’s first timely PCRA petition[,] when it failed to
         conduct an independent review of the record[, and] when it
         failed to conduct an independent review of the claims and failed
         to issue an opinion/reason on record of why the petition was
         dismissed[, t]hus placing the court in violation of
         Commonwealth v. Mostellar, 633 A.2d 615 (Pa. 1996)?




                                      -5-
J-S37030-20


      3. Was [Appellant] deprived of procedural due process by the
         court failing to furnish him with a copy of [PCRA] counsel’s no
         merit letter and an independent opinion?

      4. Did the PCRA court err/abuse it’s [sic] discretion when it
         dismissed . . . Appellant’s first timely petition where it was clear
         that he was eligible for relief pursuant to 42 Pa.C.S. §
         9543(a)(2)(i-ii)?

      5. Was trial/plea counsel ineffective for failing to inform appellant
         that a post sentence motion was filed in response to his pro se
         letter requesting withdraw of his plea and failing to inform the
         appellant of the eventual denial of the a[]forementioned
         motion? Moreover[,] such failure prevented appellant from
         having his guaranteed right to direct appeal, thus violating his
         rights under the Sixth and Fourteenth amendments?

      6. Was trial/plea counsel ineffective for coercing the appellant to
         plead guilty to murder where evidence existed of justification
         pursuant to: 18 Pa.C.S. § 505 (i.e. imperfect self defense)
         thus, violating his right to proceed to trial and prepare a
         complete defense under the Sixth amendment?

      7. Was plea counsel ineffective for falsely informing the appellant
         that he’d rec[ei]ve no more than 15 years if he pled guilty[
         t]hus rendering his plea not knowing, voluntary and
         intelligently entered?

Appellant’s Brief at 3-4 (some formatting altered).

      In his first three issues, Appellant contends that he is entitled to remand

based on errors related to PCRA counsel’s no-merit letter.           Id. at 9-14.

Appellant notes that the PCRA court acknowledged its error in dismissing

Appellant’s pro se PCRA petition when there was an issue of arguable merit

related to Appellant’s direct appeal rights. Id. at 11. Appellant contends that

he is entitled to a remand and further requests that this Court find PCRA

counsel ineffective, appoint him new effective counsel, and reinstate his direct

appeal rights. Id.


                                       -6-
J-S37030-20



       The Commonwealth does not oppose a remand. Commonwealth’s Brief

at 13. The Commonwealth, however, suggests that the remand should be

limited to the issue of plea counsel’s ineffectiveness regarding Appellant’s

direct appeal. Id. The Commonwealth, as well as the PCRA court, address

the remaining merits of Appellant’s pro se claims and both conclude that no

relief is due. Id.; PCRA Ct. Op. at 14-15.

       “We review the denial of a PCRA petition to determine whether the

record supports the PCRA court’s findings and whether its order is free of legal

error.” Commonwealth v. Kelsey, 206 A.3d 1135, 1139 (Pa. Super. 2019)

(citations omitted).

       Pennsylvania Rule of Criminal Procedure 904 states, in part:

       (C) Except as provided in paragraph (H) [regarding the
       appointment of counsel in death penalty cases], when an
       unrepresented defendant satisfies the judge that the defendant is
       unable to afford or otherwise procure counsel, the judge shall
       appoint counsel to represent the defendant on the defendant’s
       first petition for post-conviction collateral relief.

                                        *      *   *

       (F) When counsel is appointed,

                                        *      *      *

          (2) the appointment of counsel shall be effective throughout
          the post-conviction collateral proceedings, including any appeal
          from disposition of the petition for post-conviction collateral
          relief.

Pa.R.Crim.P. 904(C), (F)(2).

       Rule 904 sets forth a PCRA petitioner’s right to the assistance of counsel

for   their   first   PCRA   petition       through       the   entire   appellate   process.

                                             -7-
J-S37030-20



Commonwealth v. Cherry, 155 A.3d 1080, 1082 (Pa. Super. 2017). Once

appointed, counsel must either amend the petitioner’s pro se petition or certify

that the claims lack merit and seek withdrawal from representation by

complying with the mandates of Commonwealth v. Turner, 544 A.2d 927

(Pa. 1988), and Finley. Id. at 1083.

      PCRA counsel seeking to withdraw “must review the case zealously.”

Commonwealth v. Walters, 135 A.3d 589, 591 (Pa. Super. 2016) (citation

omitted).

      Turner/Finley counsel must then submit a “no-merit” letter to
      the [PCRA] court . . . detailing the nature and extent of counsel’s
      diligent review of the case, listing the issues which petitioner
      wants to have reviewed, explaining why and how those issues lack
      merit, and requesting permission to withdraw.

      Counsel must also send to the petitioner: (1) a copy of the “no
      merit” letter/brief; (2) a copy of counsel’s petition to withdraw;
      and (3) a statement advising petitioner of the right to proceed pro
      se or by new counsel.

      Where counsel submits a petition and no-merit letter that . . .
      satisfy the technical demands of Turner/Finley, the court . . .
      must then conduct its own review of the merits of the case. If the
      court agrees with counsel that the claims are without merit, the
      court will permit counsel to withdraw and deny relief.

Id. (citations omitted).

      “Even where a pro se first PCRA petition appears on its face to be

meritless, the [petititoner] is entitled to representation by counsel before that

determination is made.”      Kelsey, 206 A.3d at 1140 (citations omitted).

Although this Court may not review the adequacy of a no-merit letter filed in

the PCRA court sua sponte, a petitioner preserves an objection to the PCRA


                                      -8-
J-S37030-20



counsel’s effectiveness by responding to the PCRA court’s Rule 907 notice and

raising the issue on appeal. See id. When a petitioner establishes that his

first PCRA was effectively uncounseled, the denial of relief cannot stand, and

this Court must remand for the appointment of new counsel. Id.

       Following our review of the procedural history of this appeal, the PCRA

court’s opinion, and the parties’ argument, we agree that Appellant is entitled

to have the PCRA court’s order vacated and that a remand is required for

further proceedings.       Similar to Kelsey, Appellant preserved his pro se

challenges to the adequacy of PCRA counsel’s no-merit letter before the PCRA

court and established that PCRA counsel did not develop an issue of arguable

merit identified by Appellant.6         See id.   Therefore, we vacate the order

dismissing Appellant’s petition and remand this matter for the appointment of

new PCRA counsel and further proceedings. See id.

       As to the scope of remand, we reject the suggestion posited by the

PCRA court and the Commonwealth limiting the scope of remand. As noted

in Kelsey, the error identified in Appellant’s first three claims is “the denial of

____________________________________________


6 We add that there were additional procedural irregularities with respect to
PCRA counsel’s apparent attempt to withdraw from representing Appellant.
For example, although PCRA counsel submitted a no-merit letter, he did not
expressly request leave to withdraw or file a separate motion to withdraw.
See Walters, 135 A.3d at 591. PCRA counsel also did not assert that he
provided Appellant with a copy of the no-merit letter and motion to withdraw
and advised Appellant of his right to retain new counsel or proceed pro se.
See id. Moreover, the PCRA court did not enter an order expressly granting
PCRA counsel leave to withdraw. However, since Appellant has essentially
prevailed in this pro se appeal, we need not address these irregularities in this
decision.

                                           -9-
J-S37030-20



the assistance of counsel.”    See id.     Therefore, we will not address the

sufficiency of the remaining portions of PCRA counsel’s no-merit letter nor will

we consider Appellant’s remaining PCRA claims. See id. Accordingly, if the

PCRA court finds merit in Appellant’s assertions that he was deprived of the

assistance of counsel with respect to his direct appeal, it would be improper

for the PCRA court, or this Court, to consider Appellant’s claims of ineffective

assistance of plea counsel. See id. Moreover, as this Court has stated, if “a

PCRA court determines that a petitioner’s right to direct appeal has been

violated, the PCRA court is precluded from reaching the merits of other issues

raised in the petition.” See Commonwealth v. Harris, 114 A.3d 1, 3-4 (Pa.

Super. 2015) (citation omitted). As the Harris Court noted:

      [a] PCRA court lacks jurisdiction to consider a PCRA petition when
      a petitioner’s judgment is not final. See Commonwealth v.
      Taylor, 65 A.3d 462, 464 (Pa. Super. 2013) (citation omitted).
      Once the PCRA court granted [a PCRA petitioner] the right to seek
      further review nunc pro tunc, [the petitioner’s] sentence was no
      longer final and the PCRA court lacked jurisdiction to rule on [the
      petitioner’s] other requests for relief.

Id. at 6.

      For these reasons, we agree with Appellant that PCRA counsel’s no-merit

letter was defective and that he was deprived of meaningful representation

with respect to his first PCRA petition.      Accordingly, we vacate the order

dismissing Appellant’s petition and remand this matter for further proceedings

consistent with this memorandum including the appointment of new counsel.




                                     - 10 -
J-S37030-20



Based on our disposition, we need not address Appellant’s remaining PCRA

claims.

      Order vacated.      Case remanded with instructions.   Jurisdiction

relinquished.



Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 12/16/2020




                                  - 11 -